DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on February 22, 2022 for the patent application 16/232,912 filed on December 26, 2018. Claims 1, 10, and 15-20 are amended. Claims 1-20 are pending. The first office action of March 12, 2021 and second office action of September 21, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computing device” (i.e. a machine); claim 10 is directed to “a method” (i.e. a process); and claim 15 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “generating a data object that includes content from a communication session,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“analyzing and parsing communication session data for the communication session to identify and extract at least one question posed and at least one answer to the at least one question posed during the communication session, the communication session data in a first session format associated with the communication session; 
identify, in the communication session data, data indicative of a question posed during the communication session; 
extract the identified data from the communication session data;
generating a data object that includes the extracted data and the at least one answer that occurred during the communication session in the first session format, the at least one question and the at least one answer identified and extracted from the communication session data in the first session format; 
linking the data object to the communication session; and communicating the data object to store the data object for dissemination and display in a second session format based on at least a context of the at least one question included in the data object and a context of data associated; 
wherein: the first and second session formats are associated with the communication session and functionality providing the first session format is separate from functionality providing the second session format.” 
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer implemented agent,” “a computing device,” “at least one client computing device,” “a processor,” and “a computer-readable storage medium” are claimed, as these are merely claimed to use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “generating a data object that includes content from a communication session,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

 Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer implemented agent,” “a computing device,” “at least one client computing device,” “a processor,” and “a computer-readable storage medium” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and  conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computer implemented agent,” “a computing device,” “at least one client computing device,” “a processor,” and “a computer-readable storage medium,” as described through-out the written description of the specification, as originally filed, discloses ubiquitous standard equipment within the realm of Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-9, 11-4 and 16-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-4 and 16-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 16. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on February 22, 2022 related to claims 1-20 are fully considered, but are not persuasive.  

Claim Rejections - 35 U.S.C. §112 
The Applicant respectfully argues “Claims 15 and 19, and its dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 15 and 19 have been amended as different claim types. Reconsideration and withdrawal of the rejection is requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim rejections under 35 U.S.C. §112 are withdrawn.

Claim Rejections - 35 U.S.C. § 101
The Applicant respectfully argues “Applicant’s claims represent a substantial practical application rather than merely reciting general features directed to organizing human activities. A data object is generated that includes the extracted question and is linked to the communication session. Contexts are identified for the question and activity data, and a threshold level of relevancy is determined. When the threshold is met, the data object is communicated to a client computing device. The question is extracted from session data in a first format, and the data object causes display in a second format. The formats are different, and the functionality providing the formats are different. Specification, paragraphs [0010], [0014]. Accordingly, Applicant’s claims recite specific technical features directed to improving the way in which valuable information is identified, extracted, and communicated to computing devices for use in a different format. That is, the specific technical features are directed to capturing and communicating contextually- related information, thereby improving the way in which relevant data from communications sessions can be efficiently extracted and shared.”
The Examiner respectfully disagrees. The Applicant’s argument is misguided as to the proper analysis of a “Practical Application” as required under Step 2A, Prong 2. Specifically, the Applicant’s argument appears to describe claimed utility, which is not the test. Instead, the Applicant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 

Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Applicant’s claims are not providing any technological advancement as described in the first four bulleted factors and, as described above in the rejection, the Applicant’s claims are merely claimed to use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. Also it is worth noting, that the Applicant’s argument with regard to “context” is precisely what is done in the analog and is not providing any technical advancements to achieve the same. As such, the argument is persuasive.

The Applicant respectfully argues “Applicant further directs the Office to Example 42 of the Subject Matter Eligibility Examples dated January 7, 2019 — Method for Transmission of Notifications When Medical Records Are Updated. Here, the claim as a whole integrates a method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the example states that the claim is eligible because it is not directed to the recited judicial exception (abstract idea). While the claimed operations of Example 42 are different than the claimed operations in the subject application, they are analogous in that Applicant’s claim also recite: e collecting question information; e providing question information in a second format; e generating and sending a data object to client computers.”
The Examiner respectfully disagrees. First, it should be reasonably understood that the examples and guidance are not legal precedent and do not supersede the body of case law used to analyze subject matter eligibility under 35 U.S.C. § 101. Second, example 42 is dealing with a technical problem that arises within computer networks that can not be solved in the analog world. As such, the argument is persuasive.

The Applicant respectfully argues “Furthermore, Applicant’s claim is similar to those of Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), which had claims for an improved user interface for small screens such as a mobile device, and was considered to be patent eligible because the claims are not directed to an abstract idea. While the basic concept of "summarizing information" might be abstract and exist prior to the invention, the claims in this case were "directed to a particular manner of summarizing and presenting information in electronic devices." This case further characterizes the decisions in Enfish, Thales, Visual Memory, and Finjan as being patent eligible because the claims were directed toward specific implementations of a concept.”
The Examiner respectfully disagrees. The Applicant is misconstruing the teachings of Core Wireless Licensing v. LG Elecs., Inc. Specifically, the Applicant’s claims are not directed in the same context to a particular manner of summarizing and presenting information in electronic devices. More specifically, the Applicant’s claims do not provide “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. Nor does the Applicant’s claims further require the application summary window to list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application,” as discussed in Core Wireless Licensing. Continuing with the distinction, the Applicant’s claims do not restrain the types of data that can be displayed in the summary window. Finally, the Applicant’s claims do not recite that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. Nor does the Applicant’s claims disclose a specific manner of displaying a limited set of information to the user, rather the Applicant’s claims are using conventional user interface methods to display generic information on a computer. In other words, the Applicant is not claiming a technologically new and improved display, processor, network or system, as described in Core wireless (or Enfish, Thales, Visual Memory, and Finjan). But merely an application to be applied to an existing display, processor, network or system. The Applicant’s invention may improve contextual understanding for mankind, but does nothing for advancing technology. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant’s claim is also similar to those in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). In McRO, the court analyzed the claims "as a whole" under step one and found that claims directed to using a set of rules to set parameters for a digital animation software process was directed to a technological improvement, and not directed to an abstract idea. The claimed invention was not simply automating the normal, human animation process since the claimed steps included elements that would never be undertaken by humans. As a result, the claim was patent-eligible under step one. Similarly, Applicant’s claims are directed to providing information in a second format and generating a data object, which are not typically elements that would be undertaken by humans.”
The Examiner respectfully disagrees. The Applicant’s claims are not “directed to a patentable, technological improvement...designed to achieve an improved technological result in conventional industry practice,” as applied to McRo. Here, Applicant’s claims can be practiced by a human without a highly specific skill set as identified in McRo. When compared to McRo, Applicant's claims are unlike the specialized claimed solution of “accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.” The Applicant’s claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101. As such, the argument is persuasive.

The Applicant respectfully argues “Applicant’s claims are also similar to those in DDR Holdings, LLC vy. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014), where the Court found that the claims contained an inventive concept, and distinguished this case from the numerous other software-related cases that were not patent eligible. More specifically, the Court found that the claims in DDR Holdings "do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet." Instead, the claims are "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer network." Similarly, Applicant’s claim is necessarily rooted in computer technology pertaining to a communication session between a defined set of users, in order to overcome a problem specifically arising in the realm of computer networks.”
The Examiner respectfully disagrees. The Applicant’s claims are not analogous to the representative claim in DDR Holdings, LLC v. Hotels.com et al., because the claimed solution is not necessarily rooted in computer technology. Specifically, the Applicant’s claims are not analogous to the recitation of "wherein the alert activates the stock viewer application to cause the stock quote alert to display on the remote subscriber computer and to enable connection via the URL to the data source over the Internet when the wireless device is locally connected to the remote subscriber computer and the remote subscriber computer comes online." Furthermore, the Applicant’s claims are not overcoming a problem specifically arising in the realm of computer networks. The claimed invention is not addressing an Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline, per DDR Holdings, LLC v. Hotels.com et al. Nor are the Applicant’s claims directed to an improvement of computer functionality. As such, the argument is not persuasive.

The Applicant respectfully argues “Even if it is not determined that Applicant’s claims “integrate” a judicial exception into a practical application, the claims are still patent eligible because the claims contain elements that individually, and/or when considered in combination with other elements of the claims, amount to “significantly more” than the alleged abstract idea at least because the additional limitations provide meaningful limits on the alleged abstract idea.
The claimed operations are directed to techniques implemented to provide a technical solution to a problem in the industry related to parsing and identifying question data in a communication session, determining threshold levels of relevancy, and displaying questions in a second format. The claimed operations are unconventional and clearly go beyond what was well- understood, routine, and conventional activity.”
The Examiner respectfully disagrees. Determining contextual communication is not a technical problem, but a mankind problem. The Applicant’s claims are merely using generic, well-known, and  conventional data gathering computing elements as a tool to alleviate the burden on mankind to make these contextual determinations and tailor them to a desired/appealing format. As such, the argument is persuasive.

The Applicant respectfully argues “The Supreme Court stated that “the concern that drives this exclusionary principle [1.e., the ‘abstract idea’ exclusion] as one of pre-emption.” Alice Corp., 573 U.S. at 216 (citing see, e.g., Bilski, 561 U.S. at 599 (upholding the patent “would pre-empt use of this approach in all fields, and would effectively grant a monopoly over an abstract idea’)); see also Bascom, 827 F.3d at 1350 (citing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 869 (Fed. Cir. 2010) (“[I]nventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act.”)). Applicant’s claims do not pre-empt all ways of identifying questions, but rather recite one specific way to determine questions and contextual relevancy and provide this information in a second session format. For at least the above reasons, Applicant requests reconsideration and withdrawal of the 35 U.S.C. 101 rejection.”
The Examiner respectfully disagrees. Questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated within Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. The claims, here and above, when considered as a whole, were not found to be “significantly more.” The claims as amended are not broadly written to pre-empt, such that others can practice them. It is due to the generic nature of the limitations being claimed as a generic computer performing the claimed abstract idea that supports the notion of preemption. As such, the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715